Exhibit 10.24

Brunswick Logo
[brunswick_logo.jpg]                                                                       
    2009 Stock-Settled Stock Appreciation Right Grant Terms and Conditions
    Pursuant to the Brunswick Corporation 2003 Stock Incentive Plan (the “Plan”)


Purpose
To promote Brunswick’s long term financial interests and growth.
 
Stock-Settled
Stock
Appreciation Right
 
The right to receive a payment in Brunswick stock equal to the excess of the
stock's market value at exercise over the exercise prices as established on the
date of grant attributable to the number of underlying Stock-Settled Stock
Appreciation Rights granted.
 
By exercising Stock Settled SARs, you agree to the terms and conditions of the
grant.
 
Exercise Price
$ Closing price as reported for the New York Stock Exchange – Composite
Transactions on date of grant.
 
Vesting
Stock Settled SARs vest and become exercisable the earlier of:
§ One-fourth of the SARs granted on each of the first, second, third, and fourth
anniversaries following grant, so long as employment by Brunswick or its
designated affiliates continues on each such anniversary;
§ Termination due to death or disability; or,
§ A Change in Control (as defined in the Plan).
 
Grant Term
Stock settled SARs not exercised will be cancelled the earlier of:
  § Last day of employment if involuntarily terminated for cause (willful
misconduct in the performance of duties), or
  § Based on eligibility as of last day employed the more generous of the
following:
· 30 days after voluntary termination;
· One year after involuntary termination without cause (for example,
reductions-in-force or reorganization), or if your
   employer ceases to be a subsidiary of Brunswick, unless the Committee
provides otherwise;
· Two years after termination following a Change in Control (as defined in the
Plan); or
· Five years after termination due to death, permanent disability (as defined
below), or if age and years of service
   equal 70 or more and age is 62 or more at the time of termination (the rule
of 70 does not apply for grants made to
   residents of the European Union) (SARs continue to become exercisable per
normal vesting schedule after
   termination).
§ But, in no event later than ten years from date of grant.
 
Exercise Settlement-
Payment / Tax
Withholding
On exercise, the number of shares of Brunswick stock delivered will be
determined as follows:
 
§ The difference between the closing market price on date of exercise and the
exercise price will be determined.
§ This difference will be multiplied by the number of SARs being exercised to
determine the total dollar gain.
§ The total dollar gain will be divided by the closing market price on date of
exercise.
 
The resulting tax withholding liability (to meet required FICA, federal, state,
and local withholding) can be paid in any combination of the following:
 
§ Cash or check, or by
§ Selling shares to cover minimum tax withholding liability only.*
 
*Involves a “sale” of stock.  Trading stock based on insider information is
prohibited.  Contact the Corporate Legal Department if you have any questions
before you exercise a SAR.
 
Additional Terms
and Conditions
Grants are subject to the terms of the Plan.  To the extent any provision herein
conflicts with the Plan, the Plan shall govern.  The Human Resources and
Compensation Committee of the Board administers the Plan.  The Committee may
interpret the Plan and adopt, amend and rescind administrative guidelines and
other rules as deemed appropriate.  Committee determinations are binding.
 
Permanent disability means the inability, by reason of a medically determinable
physical or mental impairment, to engage in any substantial gainful activity,
which condition, in the opinion of a physician selected by the Committee, is
expected to have a duration of not less than 120 days.
 
The Plan may be amended, suspended or terminated at any time.  The Plan will be
governed by the laws of the State of Illinois, without regard to the conflict of
law provisions of any jurisdiction.
 




 
 
